DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19,21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Bareket (US 20130340682 A1) in view of Laroia et al. (US 20160004144 A1 as cited on form PTO-1449).
 	For claim 1 Bareket teaches a system for controlling an automatic milking installation, comprising: 
a display unit (the display for control device 500) that presents a graphical user interface (301) for controlling the milking installation, the graphical user interface implemented as at least one display view (as shown in figs. 9A-11) on the display unit, 
an imaging unit (105) configured to record image data (functional recitation of “configured to” to which the camera of Bareket can and does performed the intended function) comprising data (for example, images and location of the teats) representing at least one portion of a dairy animal, the imaging unit having a transparent cover surface (para. 0102, the lens of the camera) configured to protect an optics section (internal parts of the camera) of the imaging unit and through which transparent cover surface the image data are recorded (such is the function of a camera); and 
a control unit (500) configured to receive the recorded image data, and based thereon, produce at least one control signal arranged to control at least one function of the automatic milking installation (para. 0103),4Docket No. 1550-1247 process the recorded image data to determine a parameter indicating an amount of dirt on the transparent cover surface (para. 0102, “malfunction of a lens of the camera due to dirt on the lends and reports the failure to the stand-by-supervisor”). 
However, Bareket is silent about where the determined parameter indicating the amount of dirt exceeds a first threshold, generate and present at least one graphics element to the user via the display unit where said at least one graphics element blocks at least a portion of the at least one display view of the graphical user interface from being viewed by the user on the display unit, in a manner corresponding to the amount of dirt on the transparent cover surface.

For claim 2, Bareket as modified by Laroia et al. teaches wherein the at least one graphics element is displayed on the display unit in a manner that expresses the amount of dirt on the transparent cover surface (as taught throughout Laroia), such that a first amount of dirt (the thresholds discussed in Laroia, para. 0085,0089,0091) is 
For claim 3, the combination of Bareket as modified by Laroia et al. would result in wherein if the control unit (of Bareket because the control unit 500 will notify the supervisor if dirt is on the lens for cleaning the lens) determines that the amount of dirt on the transparent cover surface is below the first threshold level (as modified with Laroia per para. 0085,0090,0091), the display unit is caused to present an indication that the transparent cover surface is clean (as modified with Laroia based on the thresholds for enough dirt to be on the lens to be cleaned or not).  
For claim 4, the combination of Bareket as modified by Laroia et al. would result in wherein if the control unit determines that the amount of dirt on the transparent cover surface is above a second threshold level (as modified with Laroia per para. 0085,0090,0091), greater than the first threshold. However, Bareket as modified by Laroia et al. is silent about the control unit causes the at least one graphics element to be presented in a cyclic manner alternating between first and second phases, such that in the first phase the at least one graphics element blocks a first proportion of the at least one display view of the graphical user interface from being viewed by the user on 
For claim 5, Bareket as modified by Laroia et al. is silent about wherein the control unit is configured to generate the at least one graphics element in a manner that gradually transitions between the first and second.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control unit of Bareket as modified by Laroia et al. be configured to generate the at least one graphics element in a manner that gradually transitions between the first and second phases, depending on the user’s preference how the display for thresholds and dirt amount in graphic form should be for the user’s viewing and information. Note also that 
For claim 6, Bareket teaches that one can have display of the whole screen for graphics elements of desired in figs. 9A-11. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control unit of Bareket as modified by Laroia et al. be configured to display the at least one graphics element as a plurality of graphics elements distributed over an entirety of the at least one display view in a manner that at least partially blocks the least one display view from being visually inspected by the user, depending on the user’s preference to configure the control unit to display the graphics elements over the entirety so that the user can pay more attention to the graphics elements, especially when the information is about the dirt lens.  Note also that the claimed limitation is functional recitation to which the control unit of Bareket as modified by Laroia et al. can be configured to perform the intended function as desired. 
For claim 7, Bareket teaches that one can have display of the whole screen for graphics elements of desired in figs. 9A-11. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have plurality of graphics elements are arranged on the display unit of Bareket as modified by Laroia et al. to mimic a plurality of dirt particles atop the at least one display view of the graphical user interface, depending on the user’s preference to configure the control unit to display the desired images of objects on the screen or not.  Note also that the claimed limitation is functional recitation to which the control unit of Bareket as modified by Laroia et al. can be configured to perform the intended function as desired. 

For claim 9, the combination of Bareket as modified by Laroia et al. would result in wherein the system comprises two or more imaging units (para. 0114 of Bareket, the camera, the sensors, the modeling unit), and the control unit causes the at least one graphics element to be presented in the graphical user interface on the display unit (as taught in Bareket) in a manner associating the determined amount of dirt to a specific imaging unit of said imaging units on whose transparent cover surface has been determined (as modified with Laroia).  
For claim 10, the combination of Bareket as modified by Laroia et al. would result in a user-manipulable input member (375 of Bareket) configured to forward a user command to the control unit (para. 0141 of Bareket). However, Bareket as modified by 
For claim 11, Bareket as modified by Laroia et al. teaches a method of controlling an automatic milking installation, the method comprising:  9Docket No. 1550-1247
providing, on the display unit (as explained in claim 1 above), the graphical user interface (as explained in claim 1 above) for controlling the milking installation, the graphical user interface implemented as at least one display view on the display unit, the graphical user interface configured to enable a user to interact with the automatic milking installation (as explained in claim 1 above); 
recording the image data (as explained in claim 1 above), by means of an imaging unit (as explained in claim 1 above), the recorded image data comprising data representing at least one portion of a dairy animal (as explained in claim 1 above), and the imaging unit having the transparent cover surface (as explained in claim 1 above) 
producing at least one control signal based on the recorded image data, the at least one control signal being arranged to control at least one function of the automatic milking installation (as explained in claim 1 above);
processing the recorded image data to determine a parameter indicating an amount of dirt on the transparent cover surface (as explained in claim 1 above, with Laroia), and where the determined parameter indicating the amount of dirt exceeds a first threshold (as explained in claim 1 above, with Laroia); 
generating and presenting to the user at least one graphics element via the display10Docket No. 1550-1247 unit (as explained in claim 1 above), where said at least one graphics element blocks at least a portion of the at least one display view of the graphical user interface from being viewed by the user on the display unit, in a manner corresponding to the amount of dirt on the transparent cover surface (as explained in claim 1 above).  
For claim 12, as explained in claim 2 above, the combination of Bareket as modified by Laroia et al. would result in wherein the at least one graphics element is displayed on the display unit in a manner that expresses the amount of dirt on the transparent cover surface, such that a first amount of dirt is expressed as one or more graphics elements of any of a first size, a first quantity, and a first transparency, and a second amount of dirt, greater than said first amount, is expressed as one or more graphics elements of any of a second size, a second quantity, and a second transparency, where the first size is smaller than the second size, the first quantity is 
For claim 13, as explained in claim 3 above, the combination of Bareket as modified by Laroia et al. would result in wherein if it is determined that the amount of dirt on the transparent cover surface is below the first threshold level, the method comprises causing the display unit to present an indication that the transparent cover surface is clean.  
For claim 14, as explained in claim 4 above, the combination of Bareket as modified by Laroia et al. would result in wherein if it is determined that the amount of dirt on the transparent cover surface is above a second threshold level, greater than the first threshold, the method comprises causing the at least one graphics element to be presented on the display unit in a cyclic manner alternating between first and second phases, such that in the first phase the at least one graphics element blocks a first proportion a of the at least one display view of the graphical user interface from being viewed by the user on the display unit, and in the second phase the at least one graphics element blocks a second proportion of the at least one display view of the graphical user interface from being viewed by 12Docket No. 1550-1247the user on the display unit, said first proportion being greater than said second proportion.  
For claim 15, as explained in claim 6 above, the combination of Bareket as modified by Laroia et al. would result in wherein the at least one graphics element is displayed as a plurality of graphics elements distributed over an entirety of the at least one display view in a manner that at least partially blocks the least one display view from being visually inspected by the user.

For claim 17, as explained in claim 8 above, the combination of Bareket as modified by Laroia et al. would result in updating, repeatedly, the determining of the parameter indicating the amount of dirt on the transparent cover surface, and  13Docket No. 1550-1247 generating repeated updatings of the at least one graphics element based on the updated determining of the parameter indicating the amount of dirt on the transparent cover surface, whereby if the amount of dirt on the transparent cover surface is determined to be below the first threshold level, the display unit is caused to present an indication indicating that the transparent cover surface is clean.  
For claim 18, as explained in claim 9 above, the combination of Bareket as modified by Laroia et al. would result in wherein, if the system comprises two or more imaging units, the method comprises causing the at least one graphics element to be presented in the graphical user interface in a manner associating the determined amount of dirt to a specific imaging unit of said imaging units on whose transparent cover surface has been determined.  
For claim 19, as explained in claim 10 above, the combination of Bareket as modified by Laroia et al. would result in checking if a user command has been received via a user-manipulable input member; and upon receiving said user command from the control unit, temporarily preventing the at least one graphics element from being displayed atop the graphical user interface.  

For claim 22, Bareket teaches in figs. 9-11 various display views can be display on the screen as desired by the user. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the graphical user interface of Bareket as modified by Laroia et al. be implemented as two or more display views, and the at least one graphics element is displayed as a plurality of graphics elements distributed over all of the display views of the graphical user interface in a manner that at least partially blocks all of the display views from being visually inspected by the user, depending on the user’s preference to configure the control unit to display the graphics elements as desired. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argued that the Office Action cites LAROIA paragraph [0085] as teaching that the image of a dirt region is shown to the user via a display. Respectfully, however, this disclosure of LAROIA does not teach that the at least one display view of the graphical user interface is blocked from being viewed. The only teaching in LAROIA for displaying something to the user is in paragraphs [0095]-[0098], where it is suggested that a message may be presented, in a human language, on a display that says, for example, "Clean Lens X" by way of display 215 of device 200. There is no illustration of this feature, however, and nothing more is described of the nature of this message, particularly whether the message blocks an element of a graphical user interface from being viewed by the user on the display unit, in a manner corresponding to the amount of dirt on the transparent cover surface as claimed.
 	Paragraph 0085 was cited for the first dirt threshold concept and it discusses that in some embodiments, the module 608 compares images of the dirt overlapping. However, the intention of the examiner here is not to state that the display is blocked from being viewed. Clearly, para. 0095-0098 are the paragraphs that discussed the graphics element such as texts or other graphical images that pops up on the display to warn the user. The examiner has removed para. 0085 from the explanation above for the image of a dirt region to avoid confusion. 
	Paragraphs 0095-0098 of Laroia et al. clearly stated that “where said at least one graphics element blocks at least a portion of the at least one display view of the graphical user interface from being viewed by the user on the display unit, in a manner corresponding to the amount of dirt on the transparent cover surface”. The graphics element that blocks the display view is the visual indication as stated in these paragraphs that pops up on the display to warn the user. Note especially para. 0096, wherein Laroia et al. stated “In some embodiments, a visual indication of a dirty lens condition includes a message presented on the display of the device in one or more languages, e.g., on display 215 of device 200. The language of the display message may be set in a manner similar to that described above in connection with audio message that may be played to indicate a dirty lens condition. In some embodiments, a dirty lens condition may be indicated by presenting the user with a "Clean Lens X" message specifying to the user which of the plurality of lenses should be cleaned and thus making the user aware that the lens is dirty. Alternatively, a simple message saying "Dirty Lens Condition detected" or some other similar warning may be presented to the user, e.g. via a display on the camera. In some embodiments, the visual notification 
Applicant argued that there is nothing in LAROIA requiring that these images be shown to the user, and further nothing that even hints at these images being part of a graphical user interface displayed to the user where elements of the graphical user interface are blocked by the dirt.

	As stated in the above, para. 0096 of Laroia et al. stated that there is some sort of visual indication that pops up on the display so as to warn or alert the user that the lens are dirty (when it reaches the threshold as discussed in para. 0085). This visual indication corresponds to the amount of dirt on the surfaces of the lens that reached the threshold. As stated, the claimed limitation does not state that the graphics element resemble dirt particles as shown in fig. 4 of applicant’s invention, and as appeared to be argued by applicant. 
Applicant argued that one of skill might have modified BAREKET such that a visual (or audio) message is presented to the user when a lens is determined to be dirty, but nothing would have resulted from such a combination that offers the feature of Applicants' invention where one or more graphic elements are presented to the user that block at least a portion of at least one display view of the graphical user interface from being viewed by the user on the display unit, in a manner corresponding to the amount of dirt on the transparent cover surface.

 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection, Bareket teaches reporting to the user with some sort of notification but did not indicate what type or the notification is in a graphic format that pops up on the display screen to warn the user. Loroia et al. were relied on for this feature because Loroia et al. teach that there is some sort of visual indication that pops up on the display screen to warn the user that a dirt threshold has been reach and that visual indication corresponds to that amount of dirt with some sort of visual notification on the display screen. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643